RENDERED: AUGUST 27, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                             Court of Appeals

                                 NO. 2020-CA-1548-MR


DONALD MORGAN1                                                              APPELLANT



                     APPEAL FROM ALLEN CIRCUIT COURT
v.                  HONORABLE JANET J. CROCKER, JUDGE
                           ACTION NO. 15-CI-00353



ALLEN COUNTY, KENTUCKY;
BARBARA GREEN; AND
DAMON GREEN                                                                  APPELLEES



                                        OPINION
                                       AFFIRMING

                                      ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

MAZE, JUDGE: Donald Morgan (collectively with Marsha Morgan, “the

Morgans”) appeals from an order of the Allen Circuit Court denying the Morgans’


1
 Donald Morgan signed the notice of appeal herein pro se. Although the notice of appeal
purports to have been filed on behalf of Marsha Morgan as well, Marsha Morgan did not sign the
notice of appeal. Therefore, Donald Morgan is the only Appellant properly before the Court.
motion to set aside a declaratory judgment pursuant to CR2 60.02. Appellant

asserts he was entitled to an evidentiary hearing on allegations of misconduct by

the opposing party and the trial judge. We agree with the trial court that the

motion failed to state any substantial grounds for relief. Hence, we affirm.

                The complete factual and procedural history of this matter is set forth

in the prior appeal. For purposes of this appeal, the following facts are relevant.

The Morgans brought a declaratory judgment action against Allen County and their

adjoining property owners, Damon and Barbara Green, seeking a judicial decree

that all of Green Lane was either a public or county road. Following a bench trial,

the trial court found that only the first 0.1 mile of Green Lane had been adopted as

a county road. The court further granted the Morgans a private right to use the

entirety of Green Lane to access their property, but the road shall remain closed to

the general public. On appeal, this Court affirmed the trial court’s judgment,

Morgan v. Allen Cty., Kentucky, No. 2018-CA-000888-MR, 2019 WL 4389028

(Ky. App. Sept. 13, 2019), and the Kentucky Supreme Court denied discretionary

review.

                On November 16, 2020, the Morgans filed a motion to alter, amend,

or vacate the judgment pursuant to CR 60.02(d) and (f). They alleged that Allen



2
    Kentucky Rules of Civil Procedure.



                                            -2-
County had destroyed original recordings of relevant Fiscal Court meetings and

that the trial judge had a “close, longstanding relationship” with officials in Allen

County. The trial court denied the motion without conducting an evidentiary

hearing. This appeal followed.

             In relevant part, CR 60.02 permits a trial court to relieve a party from

a final judgment or order based upon several grounds, including “(d) fraud

affecting the proceedings, other than perjury or falsified evidence” and “(f) any

other reason of an extraordinary nature justifying relief.”

             CR 60.02 is designed to provide relief where the reasons
             for the relief are of an extraordinary nature. Ray v.
             Commonwealth, 633 S.W.2d 71, 73 (Ky. App. 1982). In
             addition, the person seeking relief must do so within a
             reasonable time. Id. Moreover, because the law favors
             the finality of judgments, the rule “requires a very
             substantial showing to merit relief under its provisions.”
             Ringo v. Commonwealth, 455 S.W.2d 49, 50 (Ky. 1970).
             Therefore, relief may be granted under CR 60.02 only
             where a clear showing of extraordinary and compelling
             equities is made. Webb v. Compton, 98 S.W.3d 513, 517
             (Ky. App. 2002). See also [Gross v. Commonwealth, 648
             S.W.2d 853, 856 (Ky. 1983)].

Carroll v. Carroll, 569 S.W.3d 415, 417 (Ky. App. 2019).

             A hearing is required only if the movant “affirmatively alleges facts

which, if true, justify vacating the judgment and further allege[s] special

circumstances that justify CR 60.02 relief.” White v. Commonwealth, 32 S.W.3d

83, 86 (Ky. App. 2000). After reviewing the record and the Morgans’ motion, we


                                          -3-
agree with the trial court that they failed to identify any substantial ground for

relief.

             Appellant first alleges that Allen County destroyed cassette tapes of

Fiscal Court meetings which would have been relevant to their claims that Green

Lane had been adopted as a county road. He states that the Morgans first

discovered the destruction of the tapes after receiving the County’s response to

their Open Records Request. Appellant contends that the Fiscal Court’s

destruction of the original tapes and its failure to provide the tapes in response to

their discovery requests amounted to spoliation of evidence and a fraud upon the

court.

             But even assuming that the Fiscal Court improperly withheld the

original tapes, Appellant failed to establish that the outcome of the case was

affected by that error. At most, the omitted recordings suggested that Allen

County had previously provided maintenance for up to 0.4 mile of Green Lane.

But those same minutes reflect that the Fiscal Court considered formal adoption of

that portion of Green Lane in 1992, but no formal action was ever taken to do so.

             As discussed in this Court’s prior opinion, it is undisputed that the

Fiscal Court never passed any resolutions explicitly accepting all of Green Lane

into its county road system. The mere provision of maintenance on a road without

formal adoption is insufficient to make Green Lane a county road. Cary v. Pulaski


                                          -4-
Cty. Fiscal Ct., 420 S.W.3d 500, 508 (Ky. App. 2013) (citing Illinois Cent. R. Co.

v. Hopkins County, 369 S.W.2d 116 (Ky. 1963)). Under the circumstances, we

find no basis to conclude that the result would have been different if the recordings

had been disclosed.

             Appellant also contends that the trial judge had an undisclosed

relationship with members of the Allen County Fiscal Court. He points to

statements made by the trial judge expressing appreciation for funding the

construction of the Allen County Judicial Center. Appellant asserts that

relationship suggests that the trial judge is “beholden” to the Fiscal Court and

affected her ability to impartially decide the case.

             We find no basis for questioning the impartiality of the trial judge.

The asserted belief that a judge will not afford a fair and impartial trial must be

based upon substantial facts as set forth in a supporting affidavit. See Abbott, Inc.

v. Guirguis, No. 2018-SC-0577-DG, 2021 WL 728860, at *4 (Ky. Feb. 18, 2021),

reh’g denied (Jun. 17, 2021). The Morgans failed to submit an affidavit detailing

their claims of bias against the trial judge.

             Moreover, the inquiry for determining bias is an objective one, made

from the perspective of a reasonable observer who is informed of all the

surrounding facts and circumstances. Id. at *5. Here, Appellant fails to allege that

the trial judge had an undisclosed relationship with the Fiscal Court outside of the


                                           -5-
scope of her duties as a circuit judge. KRS 26A.100(2) requires every county to

furnish facilities for the operation of the courts. Such facilities are leased to the

state by the county or applicable local government. KRS 26A.100(3)-(4). The

relationship between the courts and county governments is established by law and

a matter of public record. The trial judge’s mere recognition of this relationship in

no way implies any bias or favoritism toward the county government. For this

reason, Appellant’s claims of bias are not well taken.

             Accordingly, we affirm the order of the Allen Circuit Court denying

the Morgans’ CR 60.02 motion.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:
                                            ALLEN COUNTY, KENTUCKY:
 Donald Morgan, pro se
 Scottsville, Kentucky                      Hallye M. Arterburn
                                            Scottsville, Kentucky




                                           -6-